Citation Nr: 1802686	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DM).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board remanded the claim in January 2017.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, while serving in Okinawa, Japan, the Veteran was exposed to an herbicide while cleaning and repairing vehicles received from the Republic of Vietnam.

2.  The competent evidence establishes a current diagnosis of DM.


CONCLUSION OF LAW

DM is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's DM claim is granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran has consistently argued that he was exposed to herbicides while cleaning and repairing cars received from Vietnam.  The Board remanded his claim to attempt to verify his claimed herbicide exposure.  While unit histories were not available, 1970 operational reports confirm his assertion that his Command did clean and repair cars from Vietnam.  Although the reports could not specifically verify herbicide exposure by any personnel, the Board finds that the facts of this particular case support such exposure.  Specifically, the Veteran credibly reported serving multiple details during which he had close interaction with many vehicles that had been in Vietnam immediately prior.  Further, and of great significance, the Veteran's service treatment records indicate that an August 1971 urinalysis performed during this time showed glucose in his urine.  While not diagnostic of DM in service, it does support some impairment of glucose regulation during the time the Veteran reported being exposed to herbicide.  This finding of glucose in his urine was found again on his separation examination.  His entrance examination showed no glucose in his urine prior to service.  

The Board notes that the Veteran was afforded a VA examination in April 2017 and that the examiner noted the August 1971 finding of glucose in his urine and attributed to renal glucosuria, a hereditary disease, not to DM.  However, the examiner failed to address the separation examination urinalysis findings or the October 2016 urinalysis that is negative for glucose.  It seems unlikely if the Veteran had such a hereditary condition that it would have resolved with no intervention or treatment other than the diagnosis and control of his unrelated DM.

Regardless, the Board notes this claim could be remanded to obtain a new opinion that addresses these concerns and to attempt to more fully verify the Veteran's claimed herbicide exposure.  However, in light of the findings of glucose in his urine in service and the credible reports of close proximity to vehicles directly from Vietnam, remand is not necessary and would only further delay this claim.  The Board emphasizes that this concession of herbicide exposure based on proximity to vehicles received from Vietnam is specific to only this particular veteran and is, in significant part, based on the in-service urinalysis findings.

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Okinawa, and that his current DM can be presumed to be related to herbicide exposure in service.  38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, his claim of entitlement to service connection for DM, to include as due to herbicide exposure, is granted.


ORDER

Entitlement to service connection for DM is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


